 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 1 of 35. PageID #: 1196
                                                                              1


 1
                          UNITED STATES DISTRICT COURT
 2                         NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION
 3
 4     UNITED STATES OF AMERICA,
 5                    Plaintiff,               Case No. 1:18CR513
                                               Cleveland, Ohio
 6              vs.                            Tuesday, November 19, 2019
                                               11:13 a.m.
 7     AARON L. EISENBERG,
 8                    Defendant.
 9
10                   TRANSCRIPT OF CHANGE OF PLEA HEARING
                 BEFORE THE HONORABLE JONATHAN D. GREENBERG
11                       UNITED STATES MAGISTRATE JUDGE
12
       APPEARANCES:
13
       For the Government: Aaron P. Howell
14                         Office of the U.S. Attorney - Akron
                           2 South Main Street, Room 208
15                         Akron, Ohio 44308
                           (330) 375-5716
16
       For the Defendant:        Angelo F. Lonardo
17                               Yelsky & Lonardo
                                 323 Lakeside Avenue, W, Suite 450
18                               Cleveland, Ohio 44113
                                 (216) 781-2550
19
       Court Reporter:           Caroline Mahnke, RMR, CRR, CRC
20                               Federal Building & U.S. Courthouse
                                 2 South Main Street, Suite 568
21                               Akron, Ohio 44308
                                 (330) 252-6021
22
23
24
       Proceedings recorded by ECRO; transcript produced by
25     computer-aided transcription.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 2 of 35. PageID #: 1197
                                                                              2


 1                      Tuesday, November 19, 2019
 2                   THE DEPUTY CLERK: All rise.
 3                   THE COURT: Thank you. Please be seated.
 4                   THE DEPUTY CLERK: Court calls Case Number
 5     1:18CR513, United States of America versus Aaron Eisenberg.
 6                   THE COURT: Good morning.
 7            On behalf of the United States.
 8                   MR. HOWELL: Good morning, Your Honor. Aaron
 9     Howell on behalf of the United States.
10                   THE COURT: On behalf of the defendant.
11                   MR. LONARDO: Angelo Lonardo on behalf of Aaron
12     Eisenberg, Your Honor.
13                   THE COURT: Thank you.
14            Mr. Howell, is this a matter that the Crime Victims'
15     Rights Act would apply to?
16                   MR. HOWELL: No, Your Honor.
17                   THE COURT: Very well.
18            Sir, you are Aaron L. Eisenberg?
19                   THE DEFENDANT: Yes.
20                   THE COURT: You can be seated, but I appreciate
21     it.
22            Why don't you slide that microphone up to you so we
23     can hear you and record what you're saying.
24            Sir, I have been informed you wish to plead guilty
25     today. Is my understanding correct?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 3 of 35. PageID #: 1198
                                                                              3


 1                   THE DEFENDANT: Correct.
 2                   THE COURT: Sir, I also understand you have
 3     consented to this Court receiving your plea.
 4            Is that correct?
 5                   THE DEFENDANT: Correct.
 6                   THE COURT: I have the original consent form with
 7     me here on the bench. I would like you to take a look at
 8     it, please.
 9            Sir, is that your signature on the consent form?
10                   THE DEFENDANT: It is.
11                   THE COURT: Have you discussed that consent with
12     your attorney?
13                   THE DEFENDANT: I did.
14                   THE COURT: Sir, do you understand you have a
15     right to offer your guilty plea to Judge Boyko, the trial
16     judge in this case?
17                   THE DEFENDANT: Yes.
18                   THE COURT: You need to speak into the
19     microphone.
20                   THE DEFENDANT: Yes.
21                   THE COURT: And do you understand that by giving
22     this consent to my jurisdiction you give up your right to
23     offer your guilty plea directly to Judge Boyko?
24                   THE DEFENDANT: Yes.
25                   THE COURT: Sir, do you still wish to proceed
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 4 of 35. PageID #: 1199
                                                                              4


 1     with your plea here today?
 2                   THE DEFENDANT: Yes.
 3                   THE COURT: Sir, the purposes of this proceeding
 4     are to establish you're competent to make a plea -- you can
 5     sit up, please -- that you're competent to make a plea, to
 6     make sure that your plea is free and voluntary, to be
 7     certain that you understand the charges asserted against
 8     you, the maximum penalties for those charges, and the
 9     constitutional rights that you will be giving up by pleading
10     guilty.
11            Sir, we will also determine that there is a factual
12     basis for the plea and then to receive your plea.
13            During today's proceeding I'll be asking you a series
14     of questions. The court reporter will record my questions
15     and your answers. Only spoken or oral answers can be
16     recorded as opposed to a nod of the head or any other kind
17     of gesture. So please clearly state your answers.
18            If you don't understand the questions or at any time
19     you wish to consult with your attorney, please say so
20     because it's essential to a valid plea that you understand
21     each question before you answer.
22            Do you understand these instructions?
23                   THE DEFENDANT: Yes.
24                   THE COURT: Again, you need to speak into the
25     mic. We need to be able to take your --
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 5 of 35. PageID #: 1200
                                                                              5


 1                   THE DEFENDANT: Yes.
 2                   THE COURT: Sir, you have a right to remain
 3     silent. You are not required to make a statement. Anything
 4     you say may be used against you. Before receiving your
 5     guilty plea, there are a number of questions I will ask to
 6     assure that your plea is valid. By answering these
 7     questions, you will be making statements against your
 8     interest and you will incriminate yourself.
 9            Do you understand that by proceeding here today with a
10     guilty plea you will necessarily be giving up your right to
11     remain silent?
12                   THE DEFENDANT: Yes.
13                   THE COURT: The clerk will please swear in the
14     defendant.
15            (The Defendant was sworn in.)
16                   THE COURT: Please be seated.
17            Now, as part of this proceeding I must determine that
18     you're competent, that is, that you understand the
19     proceedings and are entering a knowing plea.
20            What is your full name?
21                   THE DEFENDANT: Aaron Lee Eisenberg.
22                   THE COURT: Sir, how old are you?
23                   THE DEFENDANT: Forty years old.
24                   THE COURT: Are you a citizen of the United
25     States?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 6 of 35. PageID #: 1201
                                                                              6


 1                   THE DEFENDANT: Yes.
 2                   THE COURT: How far did you go in school?
 3                   THE DEFENDANT: I have a bachelor's degree from
 4     The Ohio State.
 5                   THE COURT: So I'm correct you're able to both
 6     speak, understand, and read and write the English language?
 7                   THE DEFENDANT: Correct.
 8                   THE COURT: Are you currently on probation,
 9     parole, or supervised release for any state or federal
10     conviction?
11                   THE DEFENDANT: No.
12                   THE COURT: In the last 12 months have you been
13     treated for any mental illness, addiction to alcohol, or
14     addiction to narcotic drugs?
15                   THE DEFENDANT: Yes.
16                   THE COURT: Sir, is there anything about whatever
17     it is you've been treated for or any addiction you have that
18     inhibits your ability to understand what's happening here
19     today in court?
20                   THE DEFENDANT: No.
21                   THE COURT: Well, let me ask you this. In the
22     past 24 hours, have you taken any medication, drugs, or
23     alcohol?
24                   THE DEFENDANT: Medication, yes.
25                   THE COURT: So would that also be the issue as it
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 7 of 35. PageID #: 1202
                                                                              7


 1     relates to -- these are prescribed medications?
 2                   THE DEFENDANT: Yes.
 3                   THE COURT: So in the last 12 months you've also
 4     received prescribed medications. Is that a fair statement?
 5                   THE DEFENDANT: Yes.
 6                   THE COURT: Is there anything about those
 7     medications that makes it difficult for you to understand me
 8     talking to you?
 9                   THE DEFENDANT: No.
10                   THE COURT: Is there anything about those
11     medications that makes it difficult for you to understand
12     what I'm saying to you?
13                   THE DEFENDANT: No.
14                   THE COURT: Is there anything about those
15     medications that makes it difficult for you to have
16     meaningful conversation with Mr. Lonardo and decide what's
17     the best course of action and for you to understand his
18     advice?
19                   THE DEFENDANT: I'm good.
20                   THE COURT: So that means no, there is nothing
21     about it?
22                   THE DEFENDANT: Nothing.
23                   THE COURT: Mr. Howell, do you have any doubt as
24     to this defendant's competence to plead at this time?
25                   MR. HOWELL: No, Your Honor.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 8 of 35. PageID #: 1203
                                                                              8


 1                   THE COURT: Mr. Lonardo, do you have any doubt as
 2     to your client's competence to plead at this time?
 3                   MR. LONARDO: I have no doubt as to his
 4     competence to plea at this time.
 5            As the plea agreement indicates, he has had mental
 6     health issues. I've been particularly sensitive towards
 7     those.
 8            We have had issues throughout our relationship, but as
 9     we sit here today, I'm very confident that he understands
10     what's going on and he understands what's involved here and
11     that he's competent to enter a change of plea.
12                   THE COURT: Sir, you have a constitutional right
13     to be represented by an attorney at each and every stage of
14     these proceedings. If you can't afford an attorney, one
15     will be appointed to represent you at no cost.
16            Now, you're currently being represented by Mr. Lonardo
17     here today. Is that correct?
18                   THE DEFENDANT: Correct.
19                   THE COURT: Have you had enough time to discuss
20     the charges made against you and the response to those
21     charges with Mr. Lonardo?
22                   THE DEFENDANT: Yes.
23                   THE COURT: And are you completely satisfied with
24     your attorney's representation and the advice he's given
25     you?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 9 of 35. PageID #: 1204
                                                                              9


 1                   THE DEFENDANT: Yes.
 2                   THE COURT: Sir, by proceeding with a guilty
 3     plea, you'll be giving up several constitutional rights. I
 4     next want to review with you those rights and establish you
 5     understand what you're giving up by pleading guilty.
 6            You have a right to stand by your plea of not guilty
 7     and to require the government to proceed to trial.
 8            You have a right to a trial by jury including the
 9     assistance of counsel at trial.
10            At such a trial, you would be presumed innocent and
11     the government would be required to prove you guilty by
12     competent evidence beyond a reasonable doubt. You would not
13     have to prove that you're innocent.
14            Do you understand these rights?
15                   THE DEFENDANT: Yes.
16                   THE COURT: And do you understand that by
17     pleading guilty you'll be giving up these rights?
18                   THE DEFENDANT: Yes.
19                   THE COURT: Sir, you also have a right to
20     compulsory process. That is, at trial you have the right to
21     the issuance of subpoenas to require the attendance of
22     witnesses to testify on your behalf or produce exhibits or
23     documents for trial.
24            Do you understand your right to compulsory process?
25                   THE DEFENDANT: Yes.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 10 of 35. PageID #: 1205
                                                                           10


 1                   THE COURT: And, sir, do you understand that by
 2      pleading guilty you'll be giving up this right?
 3                   THE DEFENDANT: Yes.
 4                   THE COURT: Sir, you also have the right to see,
 5      hear, and cross-examine all witnesses that the United States
 6      may present against you.
 7             Do you understand your right to confront the witnesses
 8      who would testify against you?
 9                   THE DEFENDANT: Yes.
10                   THE COURT: And do you understand that by
11      pleading guilty you'll be giving up this right?
12                   THE DEFENDANT: Yes.
13                   THE COURT: Sir, you have the right to remain
14      silent at trial. While you would have the right to testify
15      if you chose to do so, you would also have the right not to
16      testify, and no inference or suggestion of guilt could be
17      drawn from the fact that you did not testify.
18             Do you understand your right to remain silent?
19                   THE DEFENDANT: Yes.
20                   THE COURT: And do you understand that by
21      pleading guilty you will be giving up this right?
22                   THE DEFENDANT: Yes.
23                   THE COURT: Sir, as I stated earlier, if you
24      proceed with your plea of guilty, you give up your right not
25      to incriminate yourself. You will have to acknowledge that
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 11 of 35. PageID #: 1206
                                                                           11


 1      you engaged in criminal conduct to make a valid guilty plea.
 2             Do you understand your right not to incriminate
 3      yourself?
 4                   THE DEFENDANT: Yes.
 5                   THE COURT: And do you understand that by
 6      pleading guilty you will be giving up this right?
 7                   THE DEFENDANT: Yes.
 8                   THE COURT: Now, if you plead guilty and Judge
 9      Boyko accepts your plea, do you understand that you give up
10      your right to trial and the other rights I've just
11      discussed, that there will be no trial, and that the
12      district judge will enter a judgment of guilty and sentence
13      you on the basis of your guilty plea after considering a
14      presentence report?
15             Do you understand this, Mr. Eisenberg?
16                   THE DEFENDANT: Yes.
17                   THE COURT: Do you understand the offense to
18      which you're pleading guilty is a felony offense and that a
19      judgment of guilty may deprive you of other civil rights
20      such as the right to vote, the right to hold public office,
21      the right to serve on a jury, and the right to possess any
22      kind of firearm?
23                   THE DEFENDANT: Yes.
24                   THE COURT: Sir, do you have a copy of the
25      indictment?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 12 of 35. PageID #: 1207
                                                                           12


 1                   THE DEFENDANT: Yes.
 2                   THE COURT: Have you discussed with your attorney
 3      the charges in the indictment to which you intend to plead
 4      guilty?
 5                   THE DEFENDANT: Yes.
 6                   THE COURT: Do you understand the charges made
 7      against you in the indictment?
 8                   THE DEFENDANT: Yes.
 9                   THE COURT: Mr. Howell, can you please state for
10      the record what the possible penalties, the maximum possible
11      penalties for all the counts to which Mr. Eisenberg intends
12      to plead?
13                   MR. HOWELL: Yes, Your Honor.
14             In regards to Count 1, the statute is Title 18, United
15      States Code, Section 1956(h), conspiracy to launder money.
16             Faces a maximum term of imprisonment of up to 20
17      years, a maximum statutory fine of $4.6 million, maximum
18      period of supervised release of three years, and a mandatory
19      $100 special assessment.
20             Count 7, same code section, Title 18, United States
21      Code, Section 1956(h), conspiracy to launder money.
22             Same penalties in regards to the maximum term of
23      imprisonment, 20 years. Maximum statutory fine for Count 7
24      is $493,809. The maximum period of supervised release is
25      three years. And there is a $100 mandatory special
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 13 of 35. PageID #: 1208
                                                                           13


 1      assessment.
 2                   THE COURT: Is there any restitution, Mr. Howell?
 3                   MR. HOWELL: No, Your Honor.
 4                   THE COURT: And any forfeiture?
 5                   MR. HOWELL: Yes, Your Honor.
 6              In regards to the forfeiture, the defendant has
 7      reviewed the forfeiture provision contained in the
 8      indictment. Defendant states he's not the owner of, has no
 9      interest in, and will not contest the forfeiture of the
10      assets listed therein.
11                   THE COURT: Mr. Eisenberg, do you understand the
12      maximum possible penalties you're facing?
13                   THE DEFENDANT: Yes.
14                   THE COURT: Do you also understand the forfeiture
15      issue which was just described by Assistant United States
16      Attorney Howell?
17                   THE DEFENDANT: Yes.
18                   THE COURT: And do you also understand the
19      Court's obligation to impose a special assessment in this
20      case?
21                   THE DEFENDANT: I'm not sure what the special
22      assessment means.
23                   MR. LONARDO: It's $100 for each count.
24                   THE COURT: Mr. Lonardo, would you like a moment
25      with your client?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 14 of 35. PageID #: 1209
                                                                           14


 1             Why don't you do the white noise.
 2             (Pause.)
 3                   THE DEFENDANT: Okay.
 4                   THE COURT: So, again I ask you, do you
 5      understand the Court's obligation to impose a special
 6      assessment in this case?
 7                   THE DEFENDANT: Yes.
 8                   THE COURT: Let me finish the question before you
 9      answer.
10             Do you understand the Court's obligation to impose a
11      special assessment in this case?
12                   THE DEFENDANT: Yes.
13                   THE COURT: Sir, is your desire to plead guilty
14      the result of an exercise of your own free will?
15                   THE DEFENDANT: Yes.
16                   THE COURT: Has anyone threatened you or
17      threatened anyone else or forced you in any way to plead
18      guilty?
19                   THE DEFENDANT: No.
20                   THE COURT: It's my understanding a plea
21      agreement has been entered into between you and the United
22      States or your lawyer on your behalf; is that correct?
23                   THE DEFENDANT: Yes.
24                   THE COURT: Do you have a copy of the plea
25      agreement?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 15 of 35. PageID #: 1210
                                                                           15


 1                    THE DEFENDANT: Yes.
 2                    THE COURT: I would like you to take a look at my
 3      copy which is an original.
 4             Mr. Eisenberg, is that your signature on the last page
 5      of the plea agreement?
 6                    THE DEFENDANT: Yes.
 7                    THE COURT: You didn't even look.
 8                    THE DEFENDANT: It seemed redundant.
 9             Yes.
10                    THE COURT: Now, at the bottom right-hand corner
11      of each page there are initials. Do you see those initials?
12                    THE DEFENDANT: Yes.
13                    THE COURT: And are those your initials?
14                    THE DEFENDANT: They are.
15                    THE COURT: Written by you?
16                    THE DEFENDANT: Yes.
17                    THE COURT: Look at page 2 of the plea agreement.
18      There is a handwritten edit that says "three years."
19             Do you see that?
20                    THE DEFENDANT: Yes.
21                    THE COURT: And there is initials there; is that
22      correct?
23                    THE DEFENDANT: Yes.
24                    THE COURT: Is one of those initials yours?
25                    THE DEFENDANT: Yes.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 16 of 35. PageID #: 1211
                                                                           16


 1                   THE COURT: Have you had an opportunity to read
 2      and discuss this plea agreement with your lawyer before you
 3      signed it?
 4                   THE DEFENDANT: Yes.
 5                   THE COURT: And do you understand the terms of
 6      the plea agreement?
 7                   THE DEFENDANT: Yes.
 8                   THE COURT: The clerk will retrieve the plea
 9      agreement, please.
10             Thank you.
11             Mr. Howell, will you please state the substance of the
12      plea agreement for the record.
13                   MR. HOWELL: Yes, Your Honor.
14                   THE COURT: You can be seated if you would like.
15      You don't have to --
16                   MR. HOWELL: I feel more comfortable. Is
17      that okay?
18                   THE COURT: Sure.
19                   MR. HOWELL: Thanks.
20             The defendant agrees to plead guilty to Counts 1 and 7
21      of the indictment in this case.
22             And as terms of his plea agreement, at sentencing the
23      United States Attorney's Office will move to dismiss the
24      charges against the defendant in Counts 2 and 3 of the
25      indictment in this case.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 17 of 35. PageID #: 1212
                                                                           17


 1             The parties have agreed that there is a stipulated
 2      guideline computation noted at paragraph 17 of the plea
 3      agreement.
 4             Additionally, at this time the United States
 5      Attorney's Office has agreed to recommend the third level
 6      for acceptance of responsibility at the time of sentencing.
 7             As terms of the plea agreement, there is no agreement
 8      in regards to criminal history category.
 9             As terms of the plea agreement, the defendant
10      acknowledges that he has waived his right to appeal except
11      for specific instances which are noted at paragraph 20.
12             Specifically, he reserves the right to appeal any
13      punishment in excess of the statutory maximum or any
14      sentence to the extent it exceeds the maximum of the
15      sentencing imprisonment range determined under the advisory
16      sentencing guidelines in accordance with the sentencing
17      stipulations and computations in this agreement.
18             Additionally, at paragraph 14, the defendant's counsel
19      may bring to the Court's attention mental health issues
20      concerning the defendant and will also request the Court
21      recommend the defendant for the intense drug treatment
22      program.
23             Other than that, the United States and defense counsel
24      and the defendant have agreed that after considering Title
25      18, United States Code 3553(a) factors, the parties will
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 18 of 35. PageID #: 1213
                                                                           18


 1      recommend that the Court impose a sentence within the range
 2      and the kind specified pursuant to the advisory sentencing
 3      guidelines according to the computation at paragraph 17.
 4             The parties have also agreed to a factual basis and
 5      relevant conduct which is noted at paragraph 22.
 6                   THE COURT: Thank you.
 7             Mr. Lonardo, are you in accord with the substance of
 8      the plea agreement as stated by Assistant United States
 9      Attorney Howell?
10                   MR. LONARDO: Yes, I would concur, Your Honor, in
11      the representations made by Mr. Howell.
12                   THE COURT: Mr. Eisenberg, are you in accord with
13      the substance of the plea agreement as stated by Assistant
14      United States Attorney Howell?
15                   THE DEFENDANT: Yes.
16                   THE COURT: Mr. Eisenberg, has anyone, including
17      your lawyer, the lawyer for the government, this Court, or
18      any other Court made any promise to you other than those
19      contained in the plea agreement to induce you to plead
20      guilty?
21                   THE DEFENDANT: No.
22                   THE COURT: Sir, do you understand that if I
23      recommend the acceptance of this agreement and Judge Boyko
24      accepts my recommendation, that then you cannot withdraw
25      your guilty plea?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 19 of 35. PageID #: 1214
                                                                           19


 1                   THE DEFENDANT: Yes.
 2                   THE COURT: I direct your attention to page 6,
 3      paragraph 20 of the plea agreement.
 4             Sir, do you understand that you cannot appeal your
 5      sentence except under the limited circumstances permitted by
 6      that section?
 7                   THE DEFENDANT: Yes.
 8                   THE COURT: Sir, do you understand that you
 9      cannot contest your conviction or sentence by any
10      post-conviction proceedings?
11                   THE DEFENDANT: Yes.
12                   THE COURT: Sir, have you and your attorney
13      discussed how the Sentencing Commission Guidelines might
14      apply to your case?
15                   THE DEFENDANT: Yes.
16                   THE COURT: I direct your attention to paragraphs
17      12 through 19 of the plea agreement beginning on page 4.
18             Sir, do you understand that the paragraph -- these
19      paragraphs discuss the application of the sentencing
20      guidelines to your case?
21                   THE DEFENDANT: Yes.
22                   THE COURT: And have you and your attorney
23      discussed the range of sentence that you may receive?
24                   THE DEFENDANT: Um-hum, yes.
25                   THE COURT: Mr. Lonardo, if you can, without
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 20 of 35. PageID #: 1215
                                                                           20


 1      waiving any attorney-client privilege, please state for the
 2      record the substance of the discussion you've had with Mr.
 3      Eisenberg as it relates to the range of sentence he may
 4      receive pursuant to the sentencing guidelines?
 5                   MR. LONARDO: Yes, Your Honor.
 6             As set forth in the plea agreement, we have discussed
 7      that he starts -- what the offense level is to begin with, a
 8      level 30, where he sits in the sentencing table regarding
 9      that; our understanding and belief that he would receive a
10      three-level downward deduction for acceptance of
11      responsibility because he is accepting responsibility for
12      the offense conduct as set forth in the plea agreement, that
13      that would bring him -- it's my understanding and belief
14      that he falls into a category number I. That would bring
15      him to a 70 to 87 month range.
16             I also told him that I also intended to bring to the
17      Court the history of his -- his mental health history and
18      other relevant considerations in the sentencing memorandum
19      and that it would be up to the Court as to where he would
20      fall within 70 to 87 months.
21             I indicated to him that I fully expected him to get a
22      recommendation for the drug treatment program because he
23      desperately needs that program. That program has been very
24      successful in the past with other clients of mine. And that
25      would further reduce his sentence downward, that he would be
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 21 of 35. PageID #: 1216
                                                                           21


 1      given credit for time served in this matter, and that he
 2      would also, if he lived within the requirements of the
 3      institution, in the federal institution he gets credit
 4      for -- good conduct credit which is a motivating factor.
 5      And we reviewed that aspect of it.
 6             We reviewed the aspect that there is no role in the
 7      offense for him that's set forth in the plea agreement and
 8      applicable in this change of plea. And that certainly
 9      benefits him, especially under the First Step Act because
10      under the First Step Act that recently came into effect he
11      wouldn't be eligible for any further reductions if he had a
12      role in the offense.
13             So --
14                   THE COURT: I'm sorry to interrupt you, Mr.
15      Lonardo. I just want to make sure, though, that you, for
16      the record, can tell me the specifics of the conversation,
17      if you're not going to be violating any privilege, as it
18      relates to the application of the sentencing guidelines.
19                   MR. LONARDO: Right. We did.
20                   THE COURT: Thank you very much.
21             Mr. Eisenberg, are you in agreement with what your
22      attorney has just stated?
23                   THE DEFENDANT: What did you -- I'm sorry. I
24      missed that.
25                   THE COURT: Are you listening to me?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 22 of 35. PageID #: 1217
                                                                           22


 1                   THE DEFENDANT: Yeah.
 2                   THE COURT: Okay.
 3                   THE DEFENDANT: Yes.
 4                   THE COURT: Are you in agreement with what your
 5      lawyer just said?
 6                   THE DEFENDANT: Yes.
 7                   THE COURT: Very well.
 8             Does the counsel for the United States, Mr. Howell,
 9      agree with the substance of defense counsel's position on
10      the applicable sentencing range?
11                   MR. HOWELL: Yes, Your Honor. The statements
12      that Mr. Lonardo expressed to the Court are consistent with
13      the conversations that we've had throughout the case and are
14      consistent with the terms of the plea agreement.
15                   THE COURT: Thank you.
16             Mr. Eisenberg, do you understand that sentencing rests
17      within the discretion of the Court and that the federal
18      sentencing law requires the Court to impose a sentence which
19      is sufficient but not greater than necessary to comply with
20      the purposes of sentencing as set out in the United States
21      Code. And in doing so, the Court must consider the advisory
22      United States Sentencing Guidelines we've been discussing
23      here in open court?
24                   THE DEFENDANT: Yes.
25                   THE COURT: Sir, do you understand, however, that
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 23 of 35. PageID #: 1218
                                                                           23


 1      the Court will determine the advisory United States
 2      sentencing guideline imprisonment range after a presentence
 3      report has been prepared by the United States Probation
 4      Office?
 5                   THE DEFENDANT: Yes.
 6                   THE COURT: Sir, do you understand that any
 7      recommendations contained in the plea agreement are not
 8      binding on the Court and the Court may impose any sentence
 9      provided by law up to the maximum we previously discussed?
10                   THE DEFENDANT: Yes.
11                   THE COURT: Sir, do you understand the Court
12      alone will decide the applicable sentencing range under the
13      advisory sentencing guidelines, whether there is any reason
14      to depart from that range or impose a sentence outside of
15      the guidelines and what sentence to impose?
16             In other words, do you understand that the sentence
17      that the Court may impose may be different from any estimate
18      that your attorney has given you?
19                   THE DEFENDANT: Yes.
20                   THE COURT: Sir, do you understand that if the
21      Court imposes a sentence different from what is recommended
22      by the government or your attorney, you have no right to
23      withdraw your guilty plea?
24                   THE DEFENDANT: Yes.
25                   THE COURT: Sir, do you also understand, as
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 24 of 35. PageID #: 1219
                                                                           24


 1      previously discussed, it is only under some limited
 2      circumstances that you or the government may have the right
 3      to the appeal any sentence imposed?
 4                   THE DEFENDANT: Yes.
 5                   THE COURT: Sir, do you also understand that
 6      parole has been abolished and if you're sentenced to prison
 7      you will not be released early on parole?
 8                   THE DEFENDANT: Yes.
 9                   THE COURT: Having discussed your rights with
10      you, do you still wish to proceed with your guilty plea?
11                   THE DEFENDANT: I do.
12                   THE COURT: We'll now review with you the portion
13      of the plea agreement in which you stipulate as to the facts
14      that relate to your conduct as charged in the indictment.
15             You will have an opportunity to correct any facts you
16      believe to be incorrect.
17             I direct your attention to page 7, paragraph 22 of the
18      plea agreement.
19             Mr. Howell, please read the factual basis.
20                   MR. HOWELL: Thank you, Your Honor.
21             In paragraph 22 it starts out, the first paragraph,
22      paragraph and a half, are just the language of the statute
23      as cited in the indictment as to Count 1.
24             Starting on page 8, Eisenberg directed Codefendant
25      Jack W. Morgan to ship pallets filled with packages of
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 25 of 35. PageID #: 1220
                                                                           25


 1      marijuana from California to warehouses in Euclid,
 2      Wickliffe, and Willoughby, Ohio using a commercial carrier
 3      called Specialized Transportation, Incorporated.
 4             Eisenberg and others attempted to conceal the nature
 5      of the contents of the pallets containing marijuana by
 6      labeling the contents of the pallets as items such as
 7      computer parts.
 8             Morgan coordinated the shipment of bulk United States
 9      currency via STI, which stands for Specialized
10      Transportation, Incorporated, from the warehouses in Euclid,
11      Wickliffe, and Willoughby, Ohio back to Eisenberg in
12      California.
13             The defendants attempted to conceal the identity of
14      the sender and receiver of the pallets containing the United
15      States currency by labeling the pallets with the names of
16      companies that do not exist.
17             From on or about May 28, 2014 through on or about July
18      29, 2015, Morgan shipped approximately 1,997 pounds of
19      marijuana from marijuana to the warehouses in the Northern
20      District of Ohio and also shipped approximately --
21                   THE COURT: I think you didn't quite get that
22      right.
23             Why don't you start over from "from on or about May
24      28."
25                   MR. HOWELL: Through on or about July 29, 2015,
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 26 of 35. PageID #: 1221
                                                                           26


 1      Morgan shipped approximately 1,997 pounds of marijuana from
 2      California to the warehouses in the Northern District of
 3      Ohio and shipped approximately $2,333,720 in United States
 4      currency from the Northern District of Ohio to California.
 5             Eisenberg paid Morgan an agreed-upon amount above the
 6      agreed-upon fee for shipping the marijuana and the bulk
 7      United States currency.
 8             Eisenberg used some of the United States currency that
 9      he received to pay his living expenses, and he invested some
10      of it in businesses to attempt to conceal the actual nature
11      of his business and the source of the United States
12      currency.
13             Eisenberg agrees that the United States can prove
14      beyond a reasonable doubt that he and his coconspirators
15      performed and caused others to perform acts in the Northern
16      District of Ohio and elsewhere, including but not limited to
17      all the acts outlined in Count 1 of the indictment, all in
18      furtherance of the money laundering conspiracy.
19                   THE COURT: Mr. Eisenberg, do you agree with the
20      facts as stated so far by Assistant United States Attorney
21      Howell?
22                   THE DEFENDANT: Yes.
23                   THE COURT: Mr. Howell.
24                   MR. HOWELL: Thank you, Your Honor.
25             Then we move to the facts in support of Count 7.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 27 of 35. PageID #: 1222
                                                                           27


 1             In September of 2013, Aaron Eisenberg rented a
 2      commercial space at a building in Cleveland, Ohio under the
 3      name of Iceberg Promotions LLC.
 4             The commercial space included a hair salon, barber
 5      shop, and tattoo parlor, collectively referred to as The
 6      Reserve.
 7             Eisenberg hired Codefendant Cynthia Hounshell to
 8      manage the commercial space for renovations and the
 9      businesses, including the hair salon, barber shop, and
10      tattoo parlor.
11             Eisenberg and Hounshell knowingly used proceeds from
12      the distribution of marijuana to establish, renovate, and
13      operate the businesses at The Reserve.
14             Between November of 2013 and May of 2014, Eisenberg
15      set up a series of bank accounts at Fifth Third Bank for the
16      businesses at The Reserve through which he and Hounshell
17      both had signature authority.
18             In December of 2013, Hounshell opened a new bank
19      account for Endless Interior Designs & Consulting LLC at
20      Fifth Third Bank.
21             Eisenberg and Hounshell deposited or caused to be
22      deposited cash in the bank accounts in the name of Millberg
23      LLC, and Endless Interior Design & Consulting LLC in an
24      effort to conceal the source of the cash.
25             They deposited cash into what appeared to be
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 28 of 35. PageID #: 1223
                                                                           28


 1      legitimate business accounts to conceal the fact the cash
 2      was marijuana distribution proceeds.
 3             Eisenberg and Hounshell knowingly used the funds which
 4      were the proceeds from the distribution of the marijuana in
 5      the Fifth Third bank accounts of Millberg LLC and Endless
 6      Interior Design & Consulting LLC to pay expenses associated
 7      with the establishment, renovation, and operation of the
 8      businesses at The Reserve.
 9             In furtherance of the conspiracy and to affect the
10      goals to conceal the existence of the money laundering
11      conspiracy, Defendants Eisenberg and Hounshell performed and
12      caused others to perform acts in the Northern District of
13      Ohio and elsewhere, including but not limited to the
14      following:
15             Your Honor, and if it would please the Court, what's
16      outlined from the remainder of pages 10 through 18 are the
17      specific deposits that were referenced above in the facts
18      during the dates that were also outlined in the stipulation
19      of facts.
20             And if it would please the Court, I wouldn't want to
21      read every one of those in if that's okay.
22                   THE COURT: Yeah, I was just going to have you
23      read the remainder of that sentence from the dates.
24                   MR. HOWELL: Okay.
25                   THE COURT: And instead of saying "the following
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 29 of 35. PageID #: 1224
                                                                           29


 1      amounts," I think, if it's okay with you, Mr. Lonardo, "in
 2      the aggregate amount," which is the total at the end.
 3             Is that acceptable to you, Mr. Lonardo?
 4                   MR. LONARDO: That's acceptable to the defense,
 5      Your Honor.
 6                   THE COURT: Thank you.
 7             Mr. Howell.
 8                   MR. HOWELL: Thank you, Your Honor.
 9             From on or about December 2, 2013 to on or about July
10      8 of 2015, Eisenberg and Hounshell deposited or caused to be
11      deposited cash, including proceeds of marijuana trafficking,
12      into Fifth Third Bank accounts in the name of Millberg LLC
13      and Endless Interior Designs & Consulting LLC -- and moving
14      to page 15 at the top of the page -- in the total of
15      $246,904.50 in total cash deposits.
16             And that's all in violation of Title 18, United States
17      Code, Section 1956(h).
18             Mr. Eisenberg, are you in total agreement with the
19      factual basis as contained in the plea agreement?
20             (Pause.)
21                   THE DEFENDANT: Sorry, Your Honor.
22                   THE COURT: You don't have to be sorry. I told
23      you you can speak with your lawyer whenever you want.
24             Why don't you hit the white noise button, please.
25             Hold on once second, please, so we can get you some
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 30 of 35. PageID #: 1225
                                                                           30


 1      privacy.
 2             Go ahead.
 3             (Defendant confers with counsel.)
 4                   THE COURT: Mr. Lonardo, have you had ample time
 5      to discuss with your client whatever issue he wanted to
 6      discuss with you?
 7                   MR. LONARDO: Yes, I have.
 8                   THE COURT: Mr. Eisenberg, let me ask you again.
 9      Are you in total agreement with the factual basis as
10      contained in the plea agreement?
11                   THE DEFENDANT: Yes.
12                   THE COURT: Do you wish to make any changes to
13      the factual basis of the plea agreement as it's been read to
14      you?
15                   THE DEFENDANT: I can agree with my conduct. I
16      agree with my own conduct, but I can't speak for others.
17                   THE COURT: Well, I understand. So this is a
18      factual basis. If you wish to amend it, we will suspend
19      these proceedings and you and your attorney and Mr. Howell
20      can meet as it relates to an acceptable factual basis.
21             Mr. Lonardo, we'll give you some more time.
22             (Counsel confers with defendant.)
23                   THE COURT: Let me begin this part of the
24      colloquy again with you, Mr. Eisenberg.
25                   THE DEFENDANT: Okay.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 31 of 35. PageID #: 1226
                                                                           31


 1                   THE COURT: Are you in total agreement with the
 2      factual basis as contained in the plea agreement?
 3                   THE DEFENDANT: I am.
 4                   THE COURT: Do you wish to make any change in the
 5      factual basis of the plea agreement as it's been read to
 6      you?
 7                   THE DEFENDANT: No.
 8                   THE COURT: Mr. Lonardo, do you agree that the
 9      factual basis covers each of the essential elements of the
10      offense to which Mr. Eisenberg intends to plead guilty?
11                   MR. LONARDO: Yes, I do, Your Honor.
12                   THE COURT: Mr. Howell, is there anything that
13      the Court has failed to cover prior to receiving the plea?
14                   MR. HOWELL: No, Your Honor.
15                   THE COURT: Is the United States and counsel for
16      the United States satisfied the Court has fulfilled the
17      requirements necessary pursuant to Criminal Rule 11?
18                   MR. HOWELL: Yes, Your Honor.
19                   THE COURT: Mr. Lonardo, is there anything the
20      Court has failed to cover prior to receiving your client's
21      plea?
22                   MR. LONARDO: No, Judge.
23                   THE COURT: Is counsel satisfied that the Court
24      has fulfilled the requirements necessary pursuant to
25      Criminal Rule 11?
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 32 of 35. PageID #: 1227
                                                                           32


 1                   MR. LONARDO: Yes, I am, Your Honor.
 2                   THE COURT: Mr. Eisenberg, I'm prepared to
 3      receive your plea. Would you like to confer with your
 4      attorney before I ask you what your plea is?
 5                   THE DEFENDANT: I'm ready.
 6                   THE COURT: Is that a yes or no?
 7                   THE DEFENDANT: Yes.
 8                   THE COURT: Let me ask you again because you kind
 9      of --
10                   THE DEFENDANT: Yeah, I think I --
11                   THE COURT: So the question is, I'm prepared to
12      receive your plea. Do you want to confer with your attorney
13      before I ask you what your plea is?
14                   THE DEFENDANT: No.
15                   THE COURT: Do you have any questions of me
16      before I ask you what your plea is?
17                   THE DEFENDANT: No.
18                   THE COURT: Now, having advised you of your
19      rights, having established your competence, and having found
20      a factual basis for your plea, I ask you now, how do you
21      plead to Counts 1 --
22                   MR. LONARDO: Your Honor, if I just might for the
23      record. I want to just make this is real clear. I don't
24      want to give the impression that my client's taking this
25      lightly or anything else. My client has a personality that
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 33 of 35. PageID #: 1228
                                                                           33


 1      when he talks to you, sometimes he's smiling.
 2                   THE COURT: I've not taken offense at anything.
 3                   MR. LONARDO: Okay. Great.
 4             Sometimes I did when I was talking to him. I said,
 5      "What are you smiling at?" He said, "Well, this is me."
 6                   THE COURT: Well, look. I can tell your client
 7      to sit up or doing anything I want without taking offense to
 8      it. So I think I did tell you to sit up earlier. I'm not
 9      taking offense to it.
10             But let me go back to this conversation.
11                   MR. LONARDO: Okay.
12                   THE COURT: Having advised you of your rights,
13      having established your competence, and having found a
14      factual basis for your plea, I ask you now, how do you plead
15      to Counts 1 and 7 of the indictment, guilty or not guilty?
16                   THE DEFENDANT: Guilty.
17                   THE COURT: The record will reflect the defendant
18      has tendered a plea of guilty.
19             For the record, it is my understanding that the
20      defendant, Aaron L. Eisenberg, is fully competent to and
21      capable of entering an informed plea, that he is aware of
22      the nature of the charges brought against him and the
23      consequences of his plea, and that his plea of guilty to
24      Counts 1 and 7 of the indictment in this case is a knowing
25      and voluntary plea supported by an independent basis in fact
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 34 of 35. PageID #: 1229
                                                                           34


 1      containing each of the essential elements of the offenses
 2      charged.
 3             I therefore recommend that Judge Boyko approve the
 4      plea agreement, accept Mr. Eisenberg's plea, and adjudge him
 5      guilty of the offense charged -- the offenses charged in
 6      Counts 1 and 7 of the indictment.
 7             Mr. Eisenberg, the Court will order a presentence
 8      investigation report prior to sentencing. I advise you that
 9      it's in your best interest to cooperate with the probation
10      officer in furnishing information for that report since that
11      report will be important in the decision as to what your
12      sentence will be.
13             You and your attorney will have a right and will have
14      an opportunity to examine the report and comment on it at
15      the time of sentencing.
16             The disposition sentence in this case has been set for
17      March 4, 2020 at 11:00 a.m. before Judge Boyko.
18             The defendant is in pretrial detention, is therefore
19      remanded to the custody of the United States marshal.
20             Is there anything further on behalf of the United
21      States?
22                   MR. HOWELL: No, Your Honor. Thank you.
23                   THE COURT: Anything further on behalf of the
24      defendant?
25                   MR. LONARDO: No. Thank you, Judge.
 Case: 1:18-cr-00513-CAB Doc #: 211 Filed: 11/26/19 35 of 35. PageID #: 1230
                                                                           35


 1                   THE COURT: Very well. We are in recess.
 2                   THE DEPUTY CLERK: All rise.
 3             (Proceedings concluded at 11:48 a.m.)
 4
 5                             C E R T I F I C A T E
 6
 7                       I certify that the forgoing is a correct
 8      transcript from the record of proceedings in the
 9      above-entitled matter.
10
11                    S/Caroline Mahnke                   11/26/2019
12                    Caroline Mahnke, RMR, CRR, CRC            Date
13
14
15
16
17
18
19
20
21
22
23
24
25
